DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as obvious over (Agrawal et al. US 2016/0049542).
Regarding claims 1-2
Agrawal teaches mixing copper (II) oxide in a mixture of butylamine (i.e. stabilizer ligand)  and carbon disulfide (solvent), a solution of zinc oxide and butylamine, and a solution of tin oxide and butylamine (paragraph 0006).

Agrawal teaches that these metals can be nanoparticles and nanoparticle inks (paragraph 0037), making the use of nanoparticles of metal oxide obvious.
Regarding claim 3
It is noted that zinc oxide is stable in air, and the ink is also expected to be air stable, as there is no teaching in the reference that the ink is not stable in air.
Regarding claims 4-7
Agrawal teaches the use of butylamine.
Regarding claim 12
The reference teaches the same metal oxide as claimed, and as such would be expected to be a precursor material useful in 3-D printing.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over (Agrawal et al. US 2016/0049542), as applied to claims 1-7 and 12, in view of Hanson (US 2011/0198113)
	Regarding claim 8
	Although, Argawal does not teach the amount of amine (i.e., stabilizer) relative to the solvent, Argawal does teach such a stabilizer and a solvent. However, Hanson 

Claim 11 is rejected under 35 U.S.C. 103 as obvious over (Agrawal et al. US 2016/0049542), as applied to claims 1-7 and 12, in view of Hirai (US 2004/0185388).
Regarding claim 11
Although, Agrawal does not teach the claimed solvents, Agrawal does teach the use of amines as a solvent (column 6, lines 69-73). However, Hirai teaches that as solvents for the dispersion of fine metal oxide particles that chloroform and isopropanol are functionally equivalent with amines (paragraph 0056). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Agrawal by using chloroform or isopropanol as a solvent for the metal oxide, with a reasonable expectation of success, as suggested by Hirai.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that the claimed ink is distinguishable from the prior art examples, that the prior art is silent as to zinc oxide, and silent as to any stabilizer that passivates the zinc oxide. This is not persuasive as the cited prior art clearly teaches zinc oxide, and as zinc oxide is used with the same ligands in the same manner and solution, it is expected to have the same properties of being passivated. When the reference discloses all the limitations of a claim except a property or function, and the 
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734